Standard Form


CHARAH SOLUTIONS, INC.
2018 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
Pursuant to the terms and conditions of the Charah Solutions, Inc. 2018 Omnibus
Incentive Plan, as amended from time to time (the “Plan”), Charah Solutions,
Inc., a Delaware corporation (the “Company”), hereby grants to the individual
listed below (“you” or the “Participant”) the number of restricted stock units
(the “RSUs”) set forth below. This award of RSUs (this “Award”) is subject to
the terms and conditions set forth herein and in the Restricted Stock Unit
Agreement attached hereto as Exhibit A (the “Agreement”), the Confidentiality
Commitments attached hereto as Exhibit B and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Type of Award:
Other Stock-Based Award under Article X of the Plan.
 
 
Participant:
                               
 
 
Date of Grant:
                               
 
 
Total Number of Restricted Stock Units:


                               
 
 
Vesting Schedule:




Subject to Sections 2(b), 2(c) and 5 of the Agreement, the Plan and the other
terms and conditions set forth herein, the RSUs shall vest and become
exercisable according to the following schedule, so long as you remain
continuously employed by the Company or an Affiliate from the Date of Grant
through each such vesting date:

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
IN ORDER TO RECEIVE THE BENEFITS OF THIS GRANT NOTICE AND THE AGREEMENT, AND FOR
THIS AWARD OF RSUs TO BE EFFECTIVE, YOU MUST EXECUTE THIS GRANT NOTICE (THE
“ACCEPTANCE REQUIREMENTS”).  IF YOU FAIL TO SATISFY THE ACCEPTANCE REQUIREMENTS
WITHIN 45 DAYS FOLLOWING THE DATE OF GRANT, THEN:


(1)
THIS AGREEMENT WILL BE OF NO FORCE OR EFFECT AND THE RSUs GRANTED HEREIN WILL BE
AUTOMATICALLY FORFEITED TO THE COMPANY WITHOUT CONSIDERATION; AND



(2)
NEITHER YOU NOR THE COMPANY WILL HAVE ANY FUTURE RIGHTS OR OBLIGATIONS UNDER
THIS GRANT NOTICE OR THE AGREEMENT.

 
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.
CHARAH SOLUTIONS, INC.




By:                            
Name:
Title:




PARTICIPANT




                                
Name: [●]


    


                        




SIGNATURE PAGE TO
RESTRICTED STOCK UNIT GRANT NOTICE

--------------------------------------------------------------------------------






EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached and Exhibit B attached hereto, this “Agreement”) is
made as of the Date of Grant set forth in the Grant Notice to which this
Agreement is attached by and between Charah Solutions, Inc., a Delaware
corporation (the “Company”), and                      (the “Participant”).
Capitalized terms used but not specifically defined herein shall have the
meanings specified in the Plan or the Grant Notice.
1.Award.  Effective as of the Date of Grant set forth in the Grant Notice (the
“Date of Grant”), the Company hereby grants to the Participant the number of
RSUs set forth in the Grant Notice on the terms and conditions set forth in the
Grant Notice, this Agreement and the Plan, which is incorporated herein by
reference as a part of this Agreement. In the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control. To the extent
vested, each RSU represents the right to receive one share of Common Stock,
subject to the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan. Unless and until the RSUs have become vested in the
manner set forth in the Grant Notice, the Participant will have no right to
receive any Common Stock or other payments in respect of the RSUs. Prior to
settlement of this Award, the RSUs and this Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
2.    Vesting of RSUs. 
(a)    Except as otherwise set forth in Sections 2(b), 2(c) and 5, the RSUs
shall vest in accordance with the vesting schedule set forth in the Grant
Notice.  Unless and until the RSUs have vested in accordance with such vesting
schedule, the Participant will have no right to receive any dividends or other
distribution with respect to the RSUs. Upon a termination of the Participant’s
employment with the Company or an Affiliate prior to the vesting of all of the
RSUs (but after giving effect to any accelerated vesting pursuant to Sections
2(b) and 2(c)), any unvested RSUs (and all rights arising from such RSUs and
from being a holder thereof) will terminate automatically without any further
action by the Company and will be forfeited without further notice and at no
cost to the Company.
(b)    Notwithstanding anything in the Grant Notice, this Agreement or the Plan
to the contrary, subject to Sections 5 and 12, the RSUs shall immediately become
vested as to the Pro-Rated Amount (as defined below) upon a termination of the
Participant’s employment with the Company or an Affiliate by the Company or an
Affiliate without Cause. As used herein, the “Pro-Rated Amount” means (A) the
product of (x) the total number of RSUs granted hereunder and (y) a fraction,
the numerator of which is equal to the number of complete months that have
elapsed from the Date of Grant through the date of such termination and the
denominator of which is the total number of complete months between the Date of
Grant and the final vesting date set forth in the Grant Notice, minus (B) the
number of RSUs that have vested prior to the date of such termination.
(c)    Notwithstanding anything in the Grant Notice, this Agreement or the Plan
to the contrary, subject to Sections 5 and 12, the RSUs shall immediately become
fully vested upon a termination of the Participant’s employment with the Company
or an Affiliate (i) due to the Participant’s death or Disability (as defined
below) or (ii) within one year following a Change in Control, by the Company or
an Affiliate without Cause. As used herein, “Disability” means “disability” (or
a word of like import) as defined in the Participant’s employment agreement or
consulting agreement with the Company or an Affiliate in effect at the time of
the Participant’s termination of employment or, in the absence of such an
agreement or definition, a determination by the Committee that the Participant
is unable to perform the essential functions of the Participant’s position
(after accounting for reasonable accommodation, if applicable and required by
applicable law), due to physical or mental impairment that continues, or can
reasonably be expected to continue, for a period in excess of 120 consecutive
days or 180 days, whether or not consecutive (or for any longer period as may be
required by applicable law), in any 12-month period.
3.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Common Stock and, on the record
date for such dividend, the Participant holds RSUs granted pursuant to this
Agreement that have not been settled, the Company shall record the amount of
such dividend in a


Exhibit A-1

--------------------------------------------------------------------------------




bookkeeping account and pay to the Participant an amount in cash equal to the
cash dividends the Participant would have received if the Participant was the
holder of record, as of such record date, of a number of shares of Common Stock
equal to the number of RSUs held by the Participant that have not been settled
as of such record date, such payment to be made on or within 60 days following
the date on which such RSUs vest in accordance with Section 2 (the “Dividend
Equivalents”). For purposes of clarity, if the RSUs (or any portion thereof) are
forfeited by the Participant pursuant to the terms of this Agreement, then the
Participant shall also forfeit the Dividend Equivalents, if any, accrued with
respect to such forfeited RSUs. No interest will accrue on the Dividend
Equivalents between the declaration and payment of the applicable dividends and
the settlement of the Dividend Equivalents.
4.    Settlement of RSUs. As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2, but in no event later than 30 days after
such vesting date, the Company shall deliver to the Participant a number of
shares of Common Stock equal to the number of RSUs subject to this Award. All
shares of Common Stock issued hereunder shall be delivered either by delivering
one or more certificates for such shares to the Participant or by entering such
shares in book-entry form, as determined by the Committee in its sole
discretion. The value of shares of Common Stock shall not bear any interest
owing to the passage of time. Neither this Section 4 nor any action taken
pursuant to or in accordance with this Agreement shall be construed to create a
trust or a funded or secured obligation of any kind.
5.    Forfeiture Events
(a)    Participant acknowledges and agrees that the grant of this Award further
aligns Participant’s interests with the Company’s long-term business interests,
and as a condition to the Company’s willingness to enter into this Agreement,
Participant agrees to abide by the terms set forth in Exhibit B, which Exhibit B
is deemed to be part of this Agreement as if fully set forth herein.
(b)    Notwithstanding any provision in this Agreement or the Plan to the
contrary, in the event the Committee determines that: (i) Participant has
engaged in Forfeiting Activity (as defined below), or (ii) Participant has
failed to abide by any of the terms set forth in Exhibit B or the provisions of
any other confidentiality, non-competition or non-solicitation covenant in any
other agreement by and between the Company or any Affiliate and Participant,
then, in addition to and without limiting the remedies set forth in Exhibit B or
in any other agreement by and between the Company or any Affiliate and
Participant:
(i)    All RSUs that have not been settled as of the date of such determination
(and all rights arising from such RSUs and from being a holder thereof) will
terminate automatically without any further action by the Company and will be
forfeited without further notice and at no cost to the Company; and
(ii)    Participant shall, within 30 days following Participant’s receipt of a
written notice from the Company, pay to the Company a cash amount equal to (A)
the Fair Market Value of any shares of Common Stock previously received by
Participant pursuant to this Award as of the date of receipt of such shares and
(B) any payment previously received in respect of Dividend Equivalents.
(c)    As used herein, “Forfeiting Activity” shall occur if the Committee
determines that Participant has, within the Prohibited Period (as defined
below), and without the prior written approval of the Board, directly or
indirectly, for Participant or on behalf of or in conjunction with any other
person or entity of any nature:
(i)    engaged in or participated within the Market Area in competition with any
member of the Company Group in any aspect of the Business, including by directly
or indirectly: (A) owning, managing, operating, or being an officer or director
of, any business that competes with any member of the Company Group in the
Market Area, or (B) joining, becoming an employee or consultant of, or otherwise
being affiliated with, any person or entity engaged in, or planning to engage
in, the Business in the Market Area in competition, or anticipated competition,
with any member of the Company Group in any capacity (with respect to this
clause (B)) in which Participant’s duties or responsibilities are the same as or
similar to the duties or responsibilities that Participant had on behalf of any
member of the Company Group; provided, that the purchase of a public security of
a corporation engaged in such business or


A-2

--------------------------------------------------------------------------------




service shall not in itself be deemed Forfeiting Activity so long as Participant
does not own, directly or indirectly, more than two percent of the securities of
such corporation;
(ii)    appropriated any Business Opportunity of, or relating to, any member of
the Company Group located in the Market Area;
(iii)    solicited, canvassed, approached, encouraged, enticed or induced any
customer or supplier of any member of the Company Group to cease or lessen such
customer’s or supplier’s business with any member of the Company Group;
(iv)    solicited, canvassed, approached, encouraged, enticed or induced any
employee or contractor of any member of the Company Group to terminate his, her
or its employment or engagement with any member of the Company Group; or
(v)    made, published, or communicated any disparaging or defamatory comments
regarding any member of the Company Group or their current or former directors,
officers, members, managers, partners, executives or direct or indirect owners
(including equityholders); provided, however, that engaging in any activity
permitted by Section 1(d) of the Confidentiality Commitments attached as Exhibit
B shall not be deemed Forfeiting Activity.
(d)    As used herein, the following terms shall have the following meanings:
(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group during the period that Participant is employed by the Company or an
Affiliate, which business and operations include: (A) coal ash management and
recycling, environmental remediation and outage maintenance services; (B) the
design and implementation of solutions for complex environmental projects (such
as ash pond closures) and coal ash recycling (and facilitation thereof,
including through byproduct sales and other beneficial use services); (C)
byproduct sales for power generation customers (including sale and recycling of
coal combustion residuals); and (D) maintenance and technical services for
fossil services and nuclear services clients (including management of coal ash
for coal-fired power generation facilities) and providing services with respect
to maintenance, outage services, facility maintenance and staffing solutions for
nuclear and fossil power generation facilities.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)    “Market Area” shall mean: (A) the geographic area within a 100-mile
radius of any office or other facility of the Company or an Affiliate or any
work site (including any project site, customer office or any other facility
owned, operated, serviced or managed by a member of the Company Group) where
Participant worked or for which Participant had direct or indirect
responsibility during the period of Participant’s employment with the Company or
any of its Affiliates; and (B) those geographic areas set forth on Schedule
5(d)(viii) hereto.
(iv)    “Prohibited Period” shall mean the period during which Participant is
employed by the Company or an Affiliate and continuing for a period of eighteen
(18) months following the date that Participant is no longer employed by the
Company or any Affiliate.
(e)    Participant acknowledges that the terms of this Section 5, and the
consequences for Participant’s engaging in Forfeiting Activity, are reasonable
in all respects.
6.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Common Stock (including previously owned Common Stock, net settlement, a
broker-assisted sale, or


A-3

--------------------------------------------------------------------------------




other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to this Award), other property, or any other
legal consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Common
Stock, the maximum number of shares of Common Stock that may be so withheld (or
surrendered) shall be the number of shares of Common Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. Any fraction of a share of Common Stock required to satisfy
such tax obligations shall be disregarded and the amount due shall be paid
instead in cash to the Participant. The Participant acknowledges that there may
be adverse tax consequences upon the receipt, vesting or settlement of this
Award or disposition of the underlying shares and that the Participant has been
advised, and hereby is advised, to consult a tax advisor. The Participant
represents that the Participant is in no manner relying on the Board, the
Committee, the Company or an Affiliate or any of their respective managers,
directors, officers, employees or authorized representatives (including
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.
7.    Employment Relationship. For purposes of this Agreement, Participant shall
be considered to be employed by the Company or an Affiliate as long as
Participant remains an employee of any of the Company, an Affiliate or a
corporation or other entity (or a parent or subsidiary of such corporation or
other entity) assuming or substituting a new award for this Award. Without
limiting the scope of the preceding sentence, it is expressly provided that
Participant shall be considered to have terminated employment with the Company
(a) when Participant ceases to be an employee of any of the Company, an
Affiliate, or a corporation or other entity (or a parent or subsidiary of such
corporation or other entity) assuming or substituting a new award for this Award
or (b) at the time of the termination of the “Affiliate” status under the Plan
of the corporation or other entity that employs Participant.
8.    Non-Transferability.  During the lifetime of the Participant, the RSUs may
not be Transferable by the Participant other than by will or by the laws of
descent and distribution, unless and until the shares of Common Stock underlying
the RSUs have been issued, and all restrictions applicable to such shares have
lapsed. Anny attempted Transfer of the RSUs shall be null and void and of no
effect, except to the extent that such Transfer is permitted by the preceding
sentence.
9.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained. As a condition to any issuance of Common Stock hereunder,
the Company may require the Participant to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.
10.    Legends. If a stock certificate is issued with respect to shares of
Common Stock issued hereunder, such certificate shall bear such legend or
legends as the Committee deems appropriate in order to reflect the restrictions
set forth in this Agreement and to ensure compliance with the terms and
provisions of this Agreement, the rules, regulations and other requirements of
the U.S. Securities and Exchange Commission, any applicable laws or the
requirements of any stock exchange on which the Common Stock is then listed. If
the shares of Common Stock issued


A-4

--------------------------------------------------------------------------------




hereunder are held in book-entry form, then such entry will reflect that the
shares are subject to the restrictions set forth in this Agreement.
11.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock that may
become deliverable hereunder unless and until the Participant has become the
holder of record of such shares of Common Stock, and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares of Common Stock, except as otherwise specifically
provided for in the Plan or this Agreement.
12.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Common Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such Person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested RSUs.
13.    No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the RSUs thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any Affiliate, or any other entity, or affect in any way the right of the
Company or any such Affiliate, or any other entity to terminate such employment
or other service relationship at any time. The grant of the RSUs is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future. Any future Awards will be
granted at the sole discretion of the Company.
14.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):
If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
Charah Solutions, Inc.
Attn: Corporate Secretary
12601 Plantside Drive
Louisville, Kentucky 40299
If to the Participant, at the Participant’s last known address on file with the
Company.
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
15.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required


A-5

--------------------------------------------------------------------------------




to deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.
16.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
17.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RSUs granted hereby; provided¸ however, that:
(i) the terms of this Agreement shall not modify and shall be subject to the
terms and conditions of any employment, consulting and/or severance agreement
between the Company (or an Affiliate or other entity) and the Participant in
effect as of the date a determination is to be made under this Agreement; and
(ii) the terms herein and of Exhibit B are in addition to and complement (and do
not replace or supersede) all other agreements and obligations between the
Company or any Affiliate and Participant with respect to confidentiality,
non-disclosure, non-competition or non-solicitation. Without limiting the scope
of the preceding sentence, except as provided therein, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. The
Committee may, in its sole discretion, amend this Agreement from time to time in
any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Participant shall be effective only if
it is in writing and signed by both the Participant and an authorized officer of
the Company.
18.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
19.    Company Recoupment of Awards. A Participant’s rights with respect to this
Award shall in all events be subject to (a) any right that the Company may have
under any Company recoupment policy or other agreement or arrangement with a
Participant, or (ii) any right or obligation that the Company may have regarding
the clawback of “incentive-based compensation” under Section 10D of the Exchange
Act and any applicable rules and regulations promulgated thereunder form time to
time by the U.S. Securities and Exchange Commission.
20.    Governing Law; Dispute Resolution. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS
PROVISIONS OF DELAWARE LAW. ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE SUBJECT TO THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN
SECTION 14.9 OF THE PLAN. The parties acknowledge and agree that Delaware has a
substantial relationship to the transaction reflected herein and there is a
reasonable basis for the choice of Delaware law herein, as Delaware law is
well-known to the parties and well-developed with respect to the subject matters
of this Agreement. The parties further acknowledge and agree that the
designation of Delaware law and the interpretation and application of this
Agreement consistent with principles of Delaware law assures uniformity,
certainty and predictability in the application of the Plan through which the
RSUs are hereby granted.
21.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the Person(s) to whom the RSUs may
be transferred by will or the laws of descent or distribution.


A-6

--------------------------------------------------------------------------------




22.    Headings; References; Interpretation. Headings are for convenience only
and are not deemed to be part of this Agreement. The words “hereof,” “herein”
and “hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, including Exhibit B attached hereto, and not
to any particular provision of this Agreement. All references herein to Sections
and Exhibit B shall, unless the context requires a different construction, be
deemed to be references to the Sections and Exhibit B of this Agreement. The
word “or” as used herein is not exclusive and is deemed to have the meaning
“and/or.” All references to “including” shall be construed as meaning “including
without limitation.” Unless the context requires otherwise, all references
herein to a law, agreement, instrument or other document shall be deemed to
refer to such law, agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.
23.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.
24.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent. Nevertheless,
to the extent that the Committee determines that the RSUs may not be exempt from
Section 409A of the Code, then, if the Participant is deemed to be a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
RSUs upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent necessary to prevent any accelerated or additional
tax under Section 409A of the Code, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant’s
separation from service and (b) the Participant’s death. Notwithstanding the
foregoing, the Company and its Affiliates make no representations that the RSUs
provided under this Agreement are exempt from or compliant with Section 409A of
the Code and in no event shall the Company or any Affiliate be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Participant on account of non-compliance with Section 409A of
the Code.


[Remainder of Page Intentionally Blank]






A-7

--------------------------------------------------------------------------------






SCHEDULE 5(d)(viii)




The following parishes within the State of Louisiana:


Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier,
Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto,
East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant,
Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche,
LaSalle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans,
Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St.
Bernard, St. Charles, St. Helena, St. James, St. John, St. Landry, St. Martin,
St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon,
Washington, Webster, West Baton Rouge, West Carroll, West Feliciana, and Winn.


A-8

--------------------------------------------------------------------------------






EXHIBIT B
CONFIDENTIALITY COMMITMENTS
1.    Confidentiality. In the course of Participant’s employment with the
Company or any Affiliate and the performance of Participant’s duties on behalf
of the Company or its direct and indirect subsidiaries (collectively, the
Company and its direct and indirect subsidiaries are referred to as the “Company
Group”) hereunder, the Participant will be provided with, and will have access
to, Confidential Information (as defined below).
(a)    Both during the course of Participant’s employment with the Company or
any Affiliate and thereafter, except as expressly permitted by this Agreement or
by directive of the Board, Participant shall not disclose any Confidential
Information to any person or entity and shall not use any Confidential
Information except for the benefit of the Company Group. Participant shall
follow all Company Group policies and protocols regarding the security of all
documents and other materials containing Confidential Information (regardless of
the medium on which Confidential Information is stored). The covenants of this
Section 1 shall apply to all Confidential Information, whether now known or
later to become known to Participant during the period that Participant is
employed by or affiliated with the Company or any other member of the Company
Group.
(b)    Notwithstanding any provision of Section 1 to the contrary, Participant
may make the following disclosures and uses of Confidential Information:
(i)    disclosures to other employees of a member of the Company Group who have
a need to know the information in connection with the businesses of the Company
Group;
(ii)    disclosures to customers and suppliers when such disclosure is necessary
in connection with Participant’s performance of Participant’s duties for any
member of the Company Group and is in the best interests of the Company Group;
(iii)    disclosures and uses that are approved in writing by the Board; or
(iv)    disclosures to a person or entity that has (x) been retained by a member
of the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.
(c)    All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are or have been conceived, made, developed or acquired
by or disclosed to Participant, individually or in conjunction with others,
during the period that Participant is or has been employed by the Company or any
Affiliate (whether during business hours or otherwise and whether on the
Company’s or any other member of the Company Group’s premises or otherwise) that
relate to any member of the Company Group’s businesses or properties, products
or services (including all such information relating to corporate opportunities,
operations, future plans, methods of doing business, business plans, strategies
for developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company or another member of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Exhibit B. For purposes of this Exhibit B, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Participant
or any of Participant’s agents; (ii) was available to Participant on a
non-confidential basis before its disclosure by a member of the Company Group;
or (iii) becomes available to


Exhibit B-1



--------------------------------------------------------------------------------




Participant on a non-confidential basis from a source other than a member of the
Company Group; provided, however, that such source is not bound by a
confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.
(d)    Notwithstanding the foregoing, nothing in this Exhibit B or in any other
agreement between Participant and the Company or any Affiliate shall prohibit or
restrict Participant from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
(including the U.S. Securities and Exchange Commission) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Participant from any such governmental authority; (iii) testifying,
participating or otherwise assisting in any action or proceeding by any such
governmental authority relating to a possible violation of law, or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made to
the individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Exhibit B requires Participant to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Company or any Affiliate that Participant has engaged in any such
conduct.
2.    Return of Company Materials. Upon the termination of Participant’s
employment by the Company or an Affiliate, and at any other time upon request of
the Company, Participant shall promptly surrender and deliver to the Company all
documents (including electronically stored information) and all copies thereof
and all other materials of any nature containing or pertaining to all
Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device or other equipment) in
Participant’s possession, custody or control and Participant shall not retain
any such documents or other materials or property of the Company Group. Within
five days of any such request, Participant shall certify to the Company in
writing that all such documents, materials and property have been returned to
the Company.
3.    Specific Performance. Because of the difficulty of measuring economic
losses to the Company Group as a result of a breach or threatened breach of the
covenants set forth in Section 1, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall not be the Company’s
or any other member of the Company Group’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company and each other member of the Company Group under the Agreement
(including Section 5 of the Agreement) and otherwise at law and equity.
4.    Severability. The covenants in this Exhibit B are severable and separate,
and the unenforceability of any specific covenant (or portion thereof) shall not
affect the provisions of any other covenant (or portion thereof).
5.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory hereto shall be a third-party beneficiary of Participant’s
representations, covenants and obligations set forth in this Exhibit B and shall
be entitled to enforce such representations, covenants and obligations as if a
party hereto.
6.    Survival. Participant’s obligations under this Exhibit B shall survive the
date that Participant is no longer employed by the Company or an Affiliate,
regardless of the reason that such relationship ends.


B-2

